DETAILED ACTION
A new Final Rejection is being made overriding the action dated 11/9/21.  Applicant's amendments and remarks, filed 9/2/21, are fully acknowledged by the Examiner. Currently, claims 1-7 and 9-15 are pending with claim 8 canceled, claim 15 new, and claims 1, 4, 9 amended. The following is a complete response to the 9/2/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being obvious over Tetzlaff (US 2004/0236325) in view of Brandt (US 2013/02260178).
Regarding claim 1, Tetzlaff teaches a jaw member of an electrosurgical forceps, comprising: a jaw body (24); an electrically conductive tissue sealing surface extending along a length of the jaw body (115) and configured to connect to a source of electrosurgical energy for conducting electrosurgical energy through tissue (115 to connect to a generator as in par. [0050]); and an insulative housing 

    PNG
    media_image1.png
    340
    545
    media_image1.png
    Greyscale
Annotated Figure A: showing the oblique surface on the opposite side of the face showing 108.Tetzlaff is silent regarding the jaw body with a bottom portion and a pair of sides extending upwardly from the bottom portion, and the insulative housing being overmolded over the pair of lateral sides of the jaw body.
Brandt teaches a jaw body with a bottom portion and a pair of sides extending upwardly form the bottom portion (412 with the bottom portion with 422, and sides extending upwardly relative to the bottom portion 432), the insulative housing overmolded over the lateral sides of the jaw body (Fig. 4, 428 with a main body and sides 455 and 456 overmolded over the sides of the jaw body, and par. [0015] with the overmolding).
It would have been obvious to one of ordinary skill in the art to modify Tetzlaff such that the insulative housing is overmolded to the lateral sides of the jaw body and with the jaw shape as in Brandt, as a way 
Regarding claim 2, Tetzlaff teaches wherein the oblique surface terminates proximally at a proximal edge of the insulative housing (proximal end of the surface of 108 terminates at the proximal edge of the jaw housing with 106).
Regarding claim 3, Tetzlaff teaches wherein the proximal edge of the insulative housing extends perpendicularly relative to a longitudinal plane defined by the electrically conductive tissue sealing surface (edge of 111 is perpendicular to 116 as in Fig. 2).
Regarding claim 4, Tetzlaff teaches wherein in a distal direction of the jaw body, the oblique surface extends downwardly at an angle from the proximal edge of the insulative housing to a bottom surface of bottom portion of the insulative housing (the oblique surface of 108 extends downwardly from the proximal edge of the housing toward a bottom surface as the conductive surface 115).
Regarding claim 5, Tetzlaff teaches wherein the oblique surface is non-parallel relative to a longitudinal plane defined by the electrically conductive tissue sealing surface and non-perpendicular relative to the longitudinal plane (the oblique surface as in Graphic A is nonparallel to the longitudinal plane of the sealing surface and non-perpendicular to the longitudinal plane).
Regarding claim 6, Tetzlaff teaches wherein the oblique surface is a pair of oblique surfaces each disposed on a respective lateral side of the insulative housing (108 with the oblique surface as in Graphic A, and an opposite surface).
Regarding claim 7, Brandt teaches wherein the insulative housing is overmolded to the jaw body and the electrically conductive tissue sealing surface (Fig. 4, 428 with a main body and sides 455 and 456 overmolded over the sides of the jaw body, and par. [0015] with the overmolding to the body which is attached to surface 411).

Regarding claim 15, Tetzlaff teaches the electrically conductive tissue sealing surface faces upwardly (sealing surface 115 faces up), and a bottom surface of the insulative housing faces downwardly (insulative housing has a bottom surface facing down as in Fig. 15b), the oblique surface facing generally in a proximal and downward direction (Fig. 15b, the surface of 111 at 108 facing the opposite direction of 115 is oblique to the rest of the housing 111 as in Annotated Fig. A).
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetzlaff in view of Brandt, in further view of Chojin (US 2011/0190765).
Regarding claim 9, Tetzlaff is silent wherein each of the pair of lateral sides of the jaw body defines a plurality of holes for receiving a portion of the insulative housing therein.
However, Tetzlaff teaches holes for receiving a portion of the insulative housing therein at a topmost surface (sockets 41 on jaw to receive detents/pin 122 and 124).
Chojin teaches securing jaw parts on the lateral sides of the jaw body (Fig. 2a-b with parts 216 inserting into jaw holes 116). It would have been obvious to one of ordinary skill in the art to modify Tetzlaff to secure the insulative housing to the jaw body at the lateral sides rather than at a topmost surface, as taught by Chojin. This rearrangement of parts would work equally well to secure the components of the jaw together.
Regarding claim 10, Tetzlaff teaches wherein at least one hole of the plurality of holes is disposed adjacent the oblique surface of the insulative housing (the hole 124 is near the oblique surface).
Regarding claims 11-12, Tetzlaff is silent wherein the jaw member further comprising a pair of laterally spaced parallel flanges extending proximally from a proximal end of the jaw body, wherein two 
Regarding claim 13, Tetzlaff teaches wherein the plurality of holes is three holes (three holes for 122 and 124 as in at least Fig. 16b).
Response to Arguments
Applicant’s arguments, see the remarks, filed 9/2/21, with respect to the rejection(s) of claim(s) 1-14 under 35 USC 102 or 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Brandt as a secondary reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794